Case 0:19-cv-60992-BB Document 16 Entered on FLSD Docket 05/28/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                Case No. 19-cv-60992-BLOOM/Valle

 SADIE M. DYCE,

         Plaintiff,

 v.

 BANK OF AMERICA, N.A.,

       Defendant.
 _________________________/

                                                 ORDER

         THIS CAUSE is before the Court upon Defendant Bank of America, N.A.’s Motion to

 Strike Jury-Trial Demand, ECF No. [8] (“Motion”). Defendant filed its Motion on May 2, 2019,

 providing Plaintiff until May 16, 2019 – at the very latest – to file a response. On May 17, 2019,

 with no response having been filed, this Court Ordered that “Plaintiff must file her response to the

 Motion, if any, no later than May 24, 2019.” ECF No. [15] (emphasis in original). The Court

 cautioned that “[i]f Plaintiff fails to file any response, the Court shall consider the merits of the

 Motion without the benefit of a response or responses, and such failure may be deemed sufficient

 cause to grant the motion by default.” Id. (citing S.D. Fla. L. R. 7.1(c)).

         As of the date of this Order, Plaintiff has not filed a response, nor requested an extension

 of time to do so. Nevertheless, the Court has considered Defendant’s arguments and finds that

 striking Plaintiff’s request for a jury trial is warranted.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. The Motion, ECF No. [8], is GRANTED;

             2. This case will proceed to trial on the date previously scheduled, as a bench trial.
Case 0:19-cv-60992-BB Document 16 Entered on FLSD Docket 05/28/2019 Page 2 of 2
                                                  Case No. 19-cv-60992-BLOOM/Valle


        DONE AND ORDERED in Chambers at Miami, Florida, on May 28, 2019.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record

 Sadie M. Dyce
 3612 SW 68 Lane
 Miramar, FL 33023




                                         2
